DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V, drawn to fig.9D, in the reply filed on 11/16/2022 is acknowledged.
However, applicant did not elect the sub-species.  The examiner contacted Mr. Eric Nielsen on 11/29/2022 and Mr. Eric Nielsen further elected sub-species B without traverse and withdrawn claims 3-4, 8-9, 13-14 have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15, recites the limitation "the upper" inline 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (2018/0135213—hereinafter, Bell).

Regarding claims 1, 5, Bell discloses an article of footwear (fig.9) comprising: a sole structure (902), and an upper (310/9103) coupled to the sole structure, wherein the upper comprises a dynamic material (par [0077]  states that fabric/textile is dynamic because it is capable of undergoing a physical change from a first physical state (substantially planar) to a second physical state (three dimensional, i.e. texturized) and fig. 8 shows the dynamic material having a plurality of layers material); wherein the dynamic material comprises a plurality of layers coupled (fig.8) by a plurality of ribs (702, 704,730, 720, 710), each of the plurality of ribs being configured to fold.  But does not disclose the functional limitation such as wherein the dynamic material is configured to exhibit a topographic transformation along a first axis in response to a tension or torque being applied to the dynamic material along a second axis orthogonal to the first axis, and wherein the topographic transformation alters at least one of a fit, an insulation, or a ventilation, of the article of footwear.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the dynamic is a fabric/textile material layers are configured to perform as the claimed invention, since the functional implications and statements of intended use  does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.

Regarding claims 2, 7, 12, Bell disclose the article of footwear of claim 1, wherein the ribs are linearly aligned (fig.8).
Regarding claim 6, Bell discloses an article of footwear (fig.9) comprising: a sole (902) structure, and an upper (910) coupled to the sole structure, wherein the upper comprises a dynamic material (800/910, par [0064]), wherein the dynamic material comprises a plurality of layers coupled by a plurality of ribs (702, 704,730, 720, 710), each of the plurality of ribs being configured to fold and par [0077]; wherein the dynamic material comprises a plurality of angled slits (fig.8 shows spaces between 702, 704,730, 720, 710).  But Bell does not disclose the functional limitation such as, wherein the dynamic material is configured to exhibit an increase in a thickness in response to an increase in length or width, and wherein the increase in the thickness alters at least one of a fit, an insulation, or a ventilation, of the article of footwear. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the dynamic is a fabric/textile material layers are configured to perform as the claimed invention, since the functional implications and statements of intended use  does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.
Regarding claim 10, Bell discloses an article of footwear (fig.9) comprising: a sole structure (902), and an upper (910) coupled to the sole structure, wherein the upper comprises a dynamic material (800/910, par [0064]); wherein the dynamic material comprises a plurality of angled slits (fig.8 shows spaces between 702, 704,730, 720, 710). But Bell does not disclose the functional limitation such as, wherein the dynamic material is configured to exhibit an increase in a thickness in response to an increase in length or width, and wherein the increase in the thickness alters at least one of a fit, an insulation, or a ventilation, of the article of footwear, wherein the dynamic material comprises a plurality of angled slits such that the dynamic material is configured to behave as an auxetic structure. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the dynamic is a fabric/textile material layers are configured to perform as the claimed invention, since the functional implications and statements of intended use  does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.


Regarding claims 11, 15, Bell discloses a dynamic material (800, 1200, 1300, 1400, and par [0077] states that fabric/textile is dynamic because it is capable of undergoing a physical change from a first physical state (substantially planar) to a second physical state (three dimensional, i.e. texturized) and fig. 8 shows the dynamic material having a plurality of layers material) for use in the upper of an article of footwear and comprising a plurality of layers coupled by a plurality of ribs (fig.8 shows spaces between 702, 704,730, 720, 710).  But Bell does not disclose wherein the dynamic material is configured to exhibit a topographic transformation in a first plane in response to a tension or torque being applied to the dynamic material in a second plane out of the first plane, and wherein the topographic transformation alters at least one of a fit, an insulation, or a ventilation, of the article of footwear, comprising a plurality of layers coupled by a plurality of ribs, each of the plurality of ribs being configured to fold.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the dynamic is a fabric/textile material layers are configured to perform as the claimed invention, since the functional implications and statements of intended use  does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732